DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 15-18, and 24 of U.S. Patent No. 8,907,791. Patent claim 1 meets the limitations of instant claim 50 because the assembly of patent claim 1 is the apparatus for performing the operations of claim 50. Similarly, patent claim 1 meets instant claims 53, 55, and 58, patent claim 2 meets instant claim 51, patent claim 3 meets instant claim 52, patent claim 24 meets instant claim 54, patent claim 15 meets instant claim 56, patent claim 16 meets instant claim 57, patent claim 17 meets instant claim 59, and patent claim 18 meets instant claim 60. 
Claims 64-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of U.S. Patent No. 8,907,791 in view of Perala et al. (US 2003/0217894). Patent claim 24, which includes the limitations of patent claim 1 teaches the majority of the limitations of, instant claim 64 because the assembly of patent claim 24 is the apparatus for performing the method of instant claim 64. Patent claim 24 does not teach the plurality of doors assemblies, plurality of energy signals, or plurality of door component operation status signals. However, Perala, [0017]-[0021] renders obvious the “plurality” limitations by showing that a plurality of doors may be monitored with a plurality of signals sensed and generated for consideration. The motivation to provide the monitoring for multiple versus just one door and multiple versus just one condition, thus creating a more robust system. Similarly, patent claim 24 in view of Perala meets the limitations of instant claim 65 and 66.
Claims 50-54 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 12 of U.S. Patent No. 9,536,357. Patent claim 1 teaches the limitations of instant claim 50 because the assembly of patent claim 1 is the apparatus for performing the operations of claim 50. Similarly, patent claims 1 meets instant claims 53 and 58, patent claim 2 meets instant claim 51, patent claim 3 meets instant claim 52, and patent claim 12 meets instant claim 54. 
Claims 64 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. 9,536,357 in view of Perala et al. (US 2003/0217894). Patent claim 12, which includes the limitations of patent claim 1 teaches the majority of the limitations of instant claim 64 because the assembly of patent claim 1 is the apparatus for performing the operations of claim 64. Patent claim 12 does not teach the plurality of doors, plurality of energy signals, or plurality of door component operation status signals. However, Perala, [0017]-[0021] renders obvious the “plurality” limitations by showing that a plurality of doors may be monitored with a plurality of signals sensed and generated for consideration, and Perala, [0020] renders obvious the “generating a report” limitations showing servicing schedules and servicing instructions are generated by the maintenance center. The motivation to provide the monitoring for multiple versus just one door and multiple versus just one condition, thus creating a more robust system. Similarly, patent claim 12 in view of Perala meets the limitations of instant claim 66.
Claims 50-58 , 61, and 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, and 7-10 of U.S. Patent No. 10,024,096. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 10, which includes the limitations of patent claim 1, is narrower and thus teaches all the limitations of instant claims 50 and 64. Similarly, patent claim 10 meets instant claims 53, 54, 58, 61, and 67, patent claim 4 meets instant claim 51, patent claim 5 meets instant claim 52, patent claims 7-9 meet instant claims 55-57 respectively, and patent claim 7 meets instant claim 65.
Claims 50-58 , 62, 64-66, and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, and 7-10 of U.S. Patent No. 10,415,294. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 10, which includes the limitations of patent claim 1, is narrower and thus teaches all the limitations of instant claims 50 and 64. Similarly, patent claim 10 meets instant claims 54-55, 58, 62, and 68, patent claim 4 meets instant claim 51, patent claim 5 meets instant claim 52, patent claims 7-9 meet instant claims 55-57 respectively, and patent claim 7 meets instant claim 65.
Claims 50-54 , 61, 64, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,028,630. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 is narrower and thus teaches all the limitations of instant claims 50 and 64. Similarly, patent claim 1 meets instant claims 51, 53-54, 61, and 67, and patent claim 9 meets instant claim 52.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 50-54, 58-61, 63-64, 66-67, and 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perala et al. (US 2003/0217894) in view of Shimonishi (US 2006/0167656).
As per claim 50, Perala teaches a method for monitoring a door assembly, the door assembly comprising a door (Perala, [0019] and [0020]: Elevator doors are monitored for door issues; the door assemblies include the doors), the method comprising: attaching an energy sensor to an external portion of the door, an external portion of the door frame, or a location adjacent to the door (Perala, [0019]:  The door monitoring can be done by acceleration sensors to measure operating characteristics; the sensors may be attached to external portions of the door assembly), generating an energy signature signal with the energy sensor during door operation (Perala, [0017]-[0018]: The sensor of each door is used to provide several measured signals for comparison), comparing the energy signature signal to a door component operating signature stored in a memory (Perala, [0018] and [0021]:  The measurements of characteristics from the sensors is compared to the normal operating characteristics for each door that are stored in memory), and generating a door component operation status signal in response to the comparing (Perala, [0018]-[0019] and [0021]:  Faults and abnormalities, or door component operation status signals, are determined from the comparisons are transmitted to the maintenance unit).
Perala does not disclose
a door frame, and a hinge connecting the door to the door frame,
However, in the same art of door operation sensing, Shimonishi, [0012], teaches that doors connected to hinges on frames can also be monitored for operating status.
At the time of the claimed invention it would have been obvious to one of ordinary skill in the art for Perala’s sensing system to be used with a regular door and also to include sensing of hinge operation, as taught by Shimonishi. The motivation is because although Perala is directed to monitoring an elevator door, the sensing system is reasonably used with Shimonishi's regular door as the dirt, wear, and changed adjustments affect regular door operation also.  Furthermore, sensing of hinge operation and status provide good indication of door operation and status as faults in the hinge affect the entire operation of the door. Thus, one of ordinary skill in the art would have recognized that the door for with door operation is monitored would desirably include a door assembly with hinge and frame.
As per claim 51 (dependent on claim 50), Perala and Shimonishi further teaches:
wherein the energy sensor comprises an accelerometer (Perala, [0019]: The sensor may accelerometer).  
As per claim 52 (dependent on claim 50), Perala and Shimonishi further teaches:
wherein the energy sensor comprises a multi-axis accelerometer.
However, Peral, [0019], does teach the use of acceleration sensors.
Official Notice is taken that accelerometers are commonly known and used acceleration sensors, and since Peral’s sensor are for sensing the quality of the movement of the door, it is reasonable that the sensors would need to sense in multiple axis, thus, based on the availability of parts, at the time of the claimed invention it would have been obvious to one of ordinary skill in the art for Perala’s acceleration sensors to be multi-axis accelerometers.
As per claim 53 (dependent on claim 50), Perala and Shimonishi further teaches:
wherein the comparing is performed by a controller (Perala, [0018] and [0021]:  The measurements of characteristics from the sensors is compared to the normal operating characteristics; whatever device or component performs the comparisons is considered a controller of the door for controlling the monitoring).  
As per claim 54 (dependent on claim 53), Perala and Shimonishi further teaches:
wherein controller is in communication with a central controller or manufacturer controller (Perala, [0015], [0018]-[0019], and [0021]:  Faults and abnormalities are determined from the comparisons are transmitted to the maintenance unit, which can be considered a central controller).  
As per claim 58 (dependent on claim 50), Perala and Shimonishi further teaches:
wherein the door component operation status signals comprise a hinge status (Shimonishi, [0012]: The monitored door operation is the hinge).
As per claim 59 (dependent on claim 58), Perala and Shimonishi further teaches:
wherein the hinge status comprises a hinge squeaking (Shimonishi, para. 0012: The monitoring of the hinge includes monitoring of hinge noise).  
As per claim 60 (dependent on claim 58), Perala and Shimonishi further teaches:
wherein the hinge status comprises a hinge binding (Shimonishi, para. 0012: The monitoring of the hinge includes monitoring hinge torque based on friction, thus hinge binding).  
As per claim 61 (dependent on claim 54), Perala and Shimonishi further teaches:
wherein the central controller or manufacturer controller generates a compliance with codes and/or regulations report (Perala, [0020]: Service schedules and service instructions, or a report for service, is generated at the maintenance center).  
As per claim 63 (dependent on claim 54), Perala and Shimonishi further teaches:
wherein the central controller or manufacturer controller generates a maintenance indicator (Perala, [0020]: Service schedules and service instructions, or a report for service, is generated at the maintenance center).  
As per claim 64, Perala and Shimonishi renders obvious all the claim limitations as in the consideration of claim 50 above. Perala, [0017]-[0021], also clearly teaches that the door monitoring may be for a plurality of doors. Perala, [0015], [0018]-[0019], and [0021], also clearly teaches that the faults and abnormalities that are determined from the comparisons are transmitted to the maintenance unit, which can be considered a central controller.
As per claim 66, Perala and Shimonishi renders obvious the limitations of claim 64 and further limitations are met as in the consideration of claim 58 above.
As per claim 67, Perala and Shimonishi renders obvious the limitations of claim 64 and further limitations are met as in the consideration of claim 61 above.
As per claim 69, Perala and Shimonishi renders obvious the limitations of claim 64 and further limitations are met as in the consideration of claim 63 above.
Claims 55-57 and 65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perala and Shimonishi in view of Chandler (US 2008/0209228).
As per claim 55 (dependent on claim 50), Perala and Shimonishi does not disclose:
wherein the door component operation status signals correspond to a latch status.
However, in the same art of door operation sensors, Chandler teaches:
wherein the door component operation status signal corresponds to a latch status (Chandler, fig. 3A and para. 0086:  There is included a door position sensor corresponding to a latch, thus the door position status indicates a latch status).
At the time of the claimed invention it would have been obvious to one of ordinary skill in the art for Perala and Shimonishi’s sensing system to be used with a regular door and the sensed status to correspond to a latch status, as taught by Chandler.  The motivation is because although Perala is directed to monitoring an elevator door, the sensing system is reasonably used with Chandler's regular door as the dirt, wear, and changed adjustments affect regular door operation also.  Furthermore, since the door position corresponds with latch alignment in Chandler, the door operation status corresponds with the latch status.
As per claim 56 (dependent on claim 55), Perala, Shimonishi, and Chandler further teaches:
wherein the latch status comprises a latch stop not aligned with the door (Chandler, fig. 3A and para. 0086:  The position sensor for the latch is for determining the latch entry, or stop, is not aligned with the door).
As per claim 57 (dependent on claim 55), Perala, Shimonishi, and Chandler further teaches:
wherein the latch status comprises a latch not securely latching (Chandler, fig. 3A and para. 0086:  The position sensor for the latch determines the latch is not aligned with the latch entry and thus there is no secure latching).
As per claim 65, Perala and Shimonishi renders obvious the limitations of claim 64 and further limitations are met by Perala, Shimonishi, and Chandler as in the consideration of claim 55 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cite din the PTO-892 form were previously cited in parent applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699